FILED
                                                                                            OCT 2 3 2012
                            UNITED STATES DISTRICT COURT                             Clark, U.S. District & Bankruptcy
                                                                                    Courts for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


RA YNEKA WILLIAMSON,                                  )
                                                      )
                       Plaintiff,                     )
                                                      )
       v.                                             )
                                                      )
                                                              Civil Action No.       12 1728
HILLARY CLINTON,                                      )
                                                      )
                       Defendant.                     )


                                    MEMORANDUM OPINION

       This matter comes before the court on review of plaintiffs application to proceed in forma

pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

       The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by pro
        '                                                         '   '   '



se Jitigants are held to less stringent standards than those applied to formal pleadings drafted by

lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even prose litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the doctrine

of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).
       The complaint is so incoherently written that the Court discerns no viable claim against the

named defendant within this Court's subject matter jurisdiction and no clear statement showing

plaintiffs entitlement to the relief she seeks. Accordingly, the Court will dismiss the complaint.

An Order consistent with this Memorandum Opinion is issued separately.




                                                2